          Case 1:18-cv-00262-PB Document 31 Filed 06/27/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW HAMPSHIRE


R. Alexander Acosta,
Secretary, United States
Department of Labor

     v.                                             Case No. 18-cv-262-PB

Local 1400 Communications
Workers of America, AFL-CIO


                                     ORDER

     The parties have failed to comply with L.R. 56.1.

     On or before July 3, 2019, the plaintiff shall file a short

and concise statement of undisputed material facts supporting

its motion for summary judgment.           The statement shall contain

only facts that are material to the dispute, that can be

presented in a form that would be admissible in evidence, and

that the submitting party believes in good faith are undisputed.

Every fact cited in the statement shall be supported by a

citation to the record.

     On or before July 10, 2019, defendant shall file a

statement separately identifying each fact that the defendant

claims cannot be considered in ruling on the plaintiff’s motion

for summary judgment.       With respect to each fact identified in

the statement, the defendant shall explain why the statement

cannot be considered and provide citations to the record to



                                       1
        Case 1:18-cv-00262-PB Document 31 Filed 06/27/19 Page 2 of 2



support its position.     Any statement not disputed shall be

accepted as true for purposes of my ruling on the motion for

summary judgment.

      SO ORDERED.

                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

June 27, 2019

cc:   All counsel




                                     2
